EXHIBIT 10.38

FISERV, INC.

NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

1.     Purpose. The purpose of the Fiserv, Inc. Non-Employee Director Deferred
Compensation Plan is to permit eligible directors of the Company to defer
compensation and to enhance the long-term mutuality of interest between the
directors and shareholders of the Company by requiring such deferrals to be
invested in units valued in relation to the Common Stock of the Company.

2.     Definitions.

“Account” means a book entry account established and maintained by the Company
on behalf of a Participant to record the Deferred Compensation allocated on
behalf of the Participant under the Plan and any additions thereto or
subtractions therefrom credited or charged in accordance with Section 4 hereof.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.

“Common Stock” means the common stock of the Company, par value $0.01 per share,
any common stock into which such common stock may be changed and any common
stock resulting from the reclassification of such common stock.

“Company” means Fiserv, Inc., a Wisconsin corporation, or any successor thereto.

“Deferred Compensation” means, with respect to a Participant, the aggregate
amount of Fees deferred by such Participant in accordance with Section 4(a)
hereof.

“Eligible Director” means a director of the Company who is not an employee of
the Company or any of its subsidiaries.

“Fair Market Value” means, per Share on a particular date: (i) the last sales
price on such date on the Nasdaq Global Select Market, as reported in The Wall
Street Journal, or if no sales of Shares occur on the date in question, on the
last preceding date on which there was a sale on such market; (ii) if the Shares
are not listed on the Nasdaq Global Select Market, but are traded on another
national securities exchange or in an over-the-counter market, the last sales
price (or, if there is no last sales price reported, the average of the closing
bid and asked prices) for the Shares on the particular date, or on the last
preceding date on which there was a sale of Shares on that exchange or market;
or (iii) if the Shares are neither listed on a national securities exchange nor
traded in an over-the-counter market, the price determined by the Board.

“Fees” means the amounts payable to an Eligible Director for his or her services
as a director of the Company, including the annual retainer amount and fees for
service on or as a chairperson of any committee of the Board.

“Participant” means an Eligible Director who has elected to defer receipt of any
portion of the Fees otherwise payable to such Eligible Director in accordance
with Section 4(a) of the Plan. An individual shall cease to be a Participant
upon the payment on behalf of such individual of all amounts then standing to
the credit of such individual’s Account under the Plan.

“Plan” means the Fiserv, Inc. Non-Employee Director Deferred Compensation Plan,
as the same may be amended from time to time.



--------------------------------------------------------------------------------

“Separation from Service” means the date on which an Eligible Director ceases to
provide services as a director of the Company and, if applicable, has completely
terminated any other services that he or she provides for the Company or any of
its affiliates (as determined within the meaning of Code Section 414(b) or (c),
except that the phrase “at least 50%” shall be used in place of “at least 80%”
each place it appears therein, or the regulations thereunder).

“Share” means a share of Common Stock.

3.     Administration.

(a)     The Plan shall be administered by the Board. The Board may delegate its
powers and functions hereunder to a duly appointed committee of the Board
consisting of two or more members, each of whom is a “Non-Employee Director”
within the meaning of Rule 16b-3, as promulgated under the Securities Exchange
Act of 1934, as amended.

(b)     The Board shall have full authority to interpret the Plan; to establish,
amend and rescind rules for carrying out the Plan; to administer the Plan; and
to make all other determinations and to take such steps in connection with the
Plan and the Accounts as the Board, in its discretion, deems necessary or
desirable for administering the Plan.

(c)     The Board may designate the Secretary of the Company, other employees of
the Company, or competent professional advisors to assist the Board in the
administration of the Plan and may grant authority to such person or persons to
execute agreements or other documents on its behalf.

(d)     The Board may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. No member or former member of the
Board or any committee thereof or any person designated pursuant to subsection
(c) above shall be liable for any action or determination made in good faith
with respect to the Plan, any Account or any grant hereunder. To the maximum
extent permitted by applicable law and the Articles of Incorporation and By-Laws
of the Company, each member or former member of the Board or any committee
thereof or any person designated pursuant to subsection (c) above shall be
indemnified and held harmless by the Company against any cost or expense
(including counsel fees) or liability (including any sum paid with the approval
of the Company in settlement of a claim) arising out of any act or omission to
act in connection with the Plan, unless arising out of such person’s own fraud
or bad faith. Such indemnification shall be in addition to any rights of
indemnification such person may have as a director, officer or employee of the
Company or under the Articles of Incorporation or the By-Laws of the Company.
Expenses incurred by the Board in the engagement of any such counsel, consultant
or agent shall be paid by the Company.

4.     Deferral Program.

(a)     Deferral Election.

(i)     Participation.  Prior to December 15 of any calendar year, an eligible
Director may elect to defer all or any portion, in 25% increments, of the Fees
payable for services to be rendered in the calendar year following the calendar
year in which such election is made. Any person who shall become an Eligible
Director during any calendar year may elect, not later than the 30th day
following the commencement of his term as an Eligible Director, to defer payment
of all or a portion, in 25% increments, of the Fees payable for services to be
rendered for the portion of the calendar year following such election.

(ii)     Form and Duration of Deferral Election.  A deferral election shall be
made by providing written notice to the Secretary of the Company. Such election
shall continue in effect (including with

 

2



--------------------------------------------------------------------------------

respect to the Fees payable for and/or in, respectively, subsequent calendar
years) unless and until the Participant revokes or modifies such election by
written notice filed with the Secretary of the Company. Any such revocation or
modification of a deferral election shall become effective as of the end of the
calendar year in which such notice is given and only with respect to the Fees
payable for services as a director in the following calendar year. Amounts
credited to the Participant’s Account prior to the effective date of any such
revocation or modification of a deferral election shall not be affected by such
revocation or modification and shall be distributed only in accordance with the
otherwise applicable terms of the Plan.

(iii)     Renewal.  An Eligible Director who has revoked an election to
participate in the Plan may file a new election in accordance with
Section 4(a)(i) above to defer the Fees payable for services to be rendered in
the calendar year following the calendar year in which such new election is
filed.

(b)     Participants’ Accounts.

(i)     Establishment of Accounts.  The Company shall maintain an Account on
behalf of each Participant and shall make additions to and subtractions from
such Account as provided herein.

(ii)     Investment in Share Units.  All Deferred Compensation allocated to a
Participant’s Account shall be deemed to be invested in that number of notional
Shares (the “Units”) which is equal to the quotient obtained by dividing (i) the
dollar amount of such Deferred Compensation by (ii) the Fair Market Value of a
Share on the date the Deferred Compensation then being allocated to the Account
would otherwise have been paid to the Participant. Whenever a dividend (other
than a dividend payable in the form of Common Stock) is declared with respect to
the Common Stock, the number of Units credited to a Participant’s Account shall
be increased by that number of Units which is equal to the quotient obtained by
dividing (A) an amount equal to the product of (1) the number of Units credited
to the Participant’s Account on the related dividend record date multiplied by
(2) the amount of any cash dividend declared by the Company with respect to a
Share (or, in the case of any dividend distributable in property other than
Common Stock, the per share value of such dividend, as determined by the Company
for purposes of income tax reporting) by (B) the Fair Market Value of a Share on
the related dividend payment date. In the case of any dividend declared on the
Common Stock which is payable in Common Stock, a Participant’s Account shall be
increased by that number of Units which is equal to the product of (x) the
number of Units credited to the Participant’s Account on the related dividend
record date multiplied by (y) the number of Shares (including any fraction
thereof) declared as a dividend with respect to a Share.

(c)     Distributions from Accounts.

(i)     Form of Distribution.  A lump sum distribution shall be made as of the
first business day of the calendar month following the calendar month in which
the Eligible Director incurs a Separation from Service. All distributions shall
be payable in Shares equal to the number of Units credited to the Participant’s
Account. Any fractional Unit shall be paid in cash.

(ii)     Distribution on Death.  If a Participant dies before the Units credited
to the Participant’s Account have been distributed in the manner described in
Section 4(c)(i), a lump sum distribution shall be made to the Participant’s
designated beneficiaries or estate as soon as practicable after the Eligible
Director’s death. A Participant may designate a beneficiary or beneficiaries
(which may be an entity other than a natural person) to receive any payments to
be made upon the Participant’s death pursuant to this Section 4. At any time,
and from time to time, any such designation may be changed or cancelled by the
Participant without the consent of any beneficiary. Any such designation, change
or cancellation must be made by written notice filed with the Secretary of the
Company prior to the date of the Participant’s death. If a Participant
designates more than one beneficiary, any distributions to such beneficiaries
pursuant to this Section 4 shall be made pro rata unless the Participant has
designated otherwise, in which case the payments shall be made in the manner
designated by the Participant. If no beneficiary has been named by a
Participant, payment shall be made to the Participant’s estate.

 

3



--------------------------------------------------------------------------------

5.     Shares.  Units credited to the Accounts shall be considered awards
granted under Section 13 of the Fiserv, Inc. 2007 Omnibus Plan (the “2007 Plan”)
and shall be counted against the share reserve of the 2007 Plan in accordance
with Section 6 of that plan. The Units credited to Accounts shall be subject to
adjustment in accordance with Section 17(a) of the 2007 Plan. In all other
respects, the Units credited to the Accounts and, the Shares issued upon
distribution thereof shall be subject to the terms and conditions of the 2007
Plan, which are incorporated herein by reference.

6.     Amendment and Termination.  The Board may at any time terminate the Plan
and may from time to time alter or amend the Plan or any part thereof; provided,
that, unless otherwise required by law, the rights of a Participant with respect
to amounts, if any, standing to the credit of such Participant’s Account prior
to such termination, alteration or amendment may not be impaired without the
consent of such Participant. In addition, a Participant’s deferral election in
effect for the calendar year in which the termination of the Plan occurs shall
not be cancelled for such year, and no distributions shall be made upon
termination of the Plan, unless permitted by and in accordance with Code
Section 409A.

7.     Miscellaneous.

(a)     Unfunded Plan.  The Company shall not be obligated to fund its
liabilities under the Plan, the separate memorandum Account established for each
Participant shall not constitute trusts, and no person shall have any claim
against the Company or its assets in connection with the Plan other than as an
unsecured general creditor.

(b)     No Stock Ownership.  The crediting of Units to the Accounts pursuant to
Section 4(b) hereof shall not be deemed to create any interest in any class of
equity securities of the Company and no Participant (or beneficiary) shall have
any rights of a shareholder with respect to Units credited hereunder unless and
until certificates representing the Shares subject to such Units are issued to
such Participant (or his or her designated beneficiaries).

(c)     Nonalienation.  The right of a Participant to receive a distribution of
the value of such Participant’s Account payable pursuant to the Plan shall not
be subject to assignment or alienation and shall not be transferable by the
Participant other than pursuant to a beneficiary designation filed under the
Plan or by will or under the applicable laws of descent and distribution.

(d)     Status as a Director.  Nothing in the Plan shall be deemed to create any
obligation on the part of the Board to nominate any director for reelection by
the Company’s shareholders.

 

4